 Case 9:18-cv-80994-DLB Document 125-1 Entered on FLSD Docket 07/12/2019 Page 1 of 2




                                                       E.L,i,
                                                            t-- &-
 m
 A Et S0 R
 AR R,
     KIFfZâ CDUNEPK RSATLAW

                                             June 17,2019

ViaE-mail'
         .rtipolvlaph.org@protonmil.com
M tp olygraphoorg
c/o G.W .M aschke
Else M auhslaan 39
2597 HA TheH ague
TheN etherlands

        l1E:       ORDER AND PERM AN EM          W JUNCTIO N
                  NT FederalServices,ZEC.v.DektorCszrorg/fqn andArthw H erring SJ
                  United Stat% DistrictCo< Southem DistrictofFlodda
                   CaseNo.9:18-cv-80994('t awsuit'')
DearM r.M mschke:

        The tm dersir ed represents M TV Federal Services, LLC and its President, Dr. Chades
Hllm ble.A sthe sole owner and publisher ofAntipolym aph.org,w e are m iting you concerning the
follqw ing twelvew eb linkghosted tllro'ug,h Antipolygraph.org:

         hlpsr//r tipolywaph.oro loszolg/os/lg/federal-l
                                                       'udc
                                                          me-orders-immediate-temoval-of-
         w ebsite-critical-of-com puter-voice-stress-analysis/   '        '

    2. hlps://r tipolyaraph.oro loszol8/o7/3l/nitv-hires-diswaced-ex-cop--
                                                                         'e> -w-cro> -ii-as-
                                                                         l
         director-of-law-enforcem ent-operations/                                             '

         h=ps://antipolvr aph.org/cgi-bii fo> m sW O B.p1?num =1263627833/3

    4. h/ps://antipolygraph.orWblo#tàj/cvsi
    5. httpj://antipolygraph.org/blog/

    6. hûps://aùtipolvr aph.org+ lofzol8/o7/o8/nailino
                                                     o-the-pretest-h terview -à-presentation-by-
       skip-webb/

         hups://antipolvraph.oro lovcategoa/voice-stress/
 Case 9:18-cv-80994-DLB Document 125-1 Entered on FLSD Docket 07/12/2019 Page 2 of 2

G.W .M aschke
M tp olygraplcorg ,                                                             &a'
                                                                                  ï,J,
                                                                                     #-->
June 17,2019 .
Page 2

    8. hûps://r tipolvl aph.org/cgi-bii foN m sW o B .pl?num=lzg8lz4z6o

    9. hdps://antipolyw aph.org/bloszoog/o3/lz+A er-dvsa-loses-a-customer/
    10.hûps://r tipolyc aph.orscgi-biifofumsW aBB.pl?action=Rssboard&board=cvsa
    11.hlps://antipolywaph.oro lo#?s=cvsa
    12.https://antipolyw aph.org/bloszolg/o6/o6/nitv-tk eatens-competitors-it-coMultr t-with-
                              -

       federal-law suit/
                                    ''
                             .

       The foregoing.web linksare being hosted in violation ofthe Court'sM ay 17,2019 Orderand
lienuanent Injunction (&'Order'') entered in '
                                             the above referenced case whereby it proEbits the
publishing orposting ofany website,blog,orotherwriting accessible via the intem etwllich contains
any false or disparaging rem arks or statem ents about N ITV, its CV SA product or D r. Charles
Hllmble.Foradetailed description oftheinjunction,you should refertopages16through 18 ofthe
Orderwhich isattached hereto.

       A s such,you are required to perm anently rem ove the above referenced ofending w eb lhlks
and any otherweb linksorm aterialsthatare govem ed tm derthe Order. In addition,you arerequired
by the Order to im m ediately fonvard a copy of this letter to a11 other persons or com pe e,s with '
custodialresponsibilitiesto ensure compliancew ith the Order.

       Last,you àre'also requestéd to reply to the tm dersigned to conGrm com pliancew ith the Order
withinten(10)daysofyourreceiptofthisletter.
       ANTV OLYGRAPR ORG'S FAH,IX E TO FULLY CUm LY m TH '
                                                         IX E ORDER
m     PERM AM N G JUNCTION M AY RESULT IN TWE COURT N OSG G SEVERE
SANCTIO NS A GY        ST AN TV OLYG RAPH .O RG.

      W e look fotw ard to yolzrwritten notilcasion ofcompliancew 1t11the Court'sOrder.Tlmnk you
hladvanceforyourcooperation.
                                               Very trtlly yours,
                                           . yvy--===x
                                           k         -m
                                                      .c.w
                                                         ).x 'o
                                          jj-..
                                              '
                                               'N-
                                              -e      wxo    Xo/p
                                                                -'w   .
                                                                      C..y).yj.'-
                                                                   . .              -
                                           --
                                             -.-.
                                                -..
                                                            ':èt
                                                               -
                                                               .  --- -
                                                                  -   --    --
                                                                    -. - ....
                                                                             cb y
                                                                                .j
                                               Jam esD 'Loughy
JDD/da

Enclosure:M ay 17,2019OrderandPermanentInjunction

      2925 PGA BOULEVARD,SUI
                           TE 200        T +1-5ô1-622-4788                              ADMIN DTO PRACTICE:
      PALM BFACH GARDENS                 F +1-800-734-5289                              FLO RIDA,GEO RGIA
      FLORlDA 33410,USA                  W W W .ADVISORLAW .CO M                        & DISTRIG OF COLUM BIA
